DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 6/21/2021.
Claims 1, 7-9, 11, and 12 were therein amended.  Claims 1-3 and 5-12 are presented for examination.
Allowable Subject Matter
Claims 1-3 and 5-12 allowed.
The following is an examiner’s statement of reasons for allowance:	Amendment to obviate rejections under 112 is acknowledged and appreciated.	With respect to claim 1, see the non-final of 3/18/2021 page 9 and Applicant’s arguments of 6/21/2021 page 8.	With respect to claims 9, 11, and 12, these claims have been amended to include the same limitation of original claim 4 which was incorporated into claim 1.  These independent claims distinguish themselves in an equivalent manner, in combination with all of the other limitations within the claims, as claim 1.  The particularly claimed shape of the seal interface between a rotating body and stator structure is not disclosed or suggested by the art of record, the particularly claimed shape of the seal components being on the stationary body or the rotating body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745